Name: Commission Regulation (EEC) No 2732/76 of 10 November 1976 on a standing invitation to tender for white sugar held by the German intervention agency and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 76 Official Journal of the European Communities No L 310/ 17 COMMISSION REGULATION (EEC) No 2732/76 . of 10 November 1976 on a standing invitation to tender for white sugar held by the German interven tion agency and intended for export Whereas provision should be made for export licences to be valid for a period different from that laid down in Commission Regulation (EEC) No 2048/75 of 25 July 1975 on special detailed rules for application of the system of import and export licences for sugar (9), as amended by Regulation (EEC) No 719/76 ( 10) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( ! ), as last amended by Regulation (EEC) No 1487/76 (2), and in particular Articles 11 (3) and 12 (2) thereof, Whereas, in view of the problems created by the storage of sugar offered to the German intervention agency, a standing invitation to tender should be opened for the sale of the said sugar in lots ; whereas the sale should be for export ; Whereas the general and detailed rules for the sale of intervention sugar by tender were laid down by Council Regulation (EEC) No 447/68 of 9 April 1968 laying down general rules for intervention buying of sugar (3), as last amended by Regulation (EEC) No 2274/70 (4), and by Commission Regulation (EEC) No 258/72 of 3 February 1972 laying down detailed rules concerning the sale by tender of sugar by intervention agencies (5 ) ; Whereas a minimum quantity per tender, appropriate to the intended use but at the same time encouraging the participation of the greatest possible number of prospective purchasers, should be prescribed ; Whereas the quality of the sugar to be sold falls within the categories specified in Council Regulation (EEC) No 793/72 of 17 April 1972 fixing the standard quality for white sugar (6) and Commission Regulation (EEC) No 1280/71 of 18 June 1971 laying down detailed rules for the buying-in of sugar by interven ­ tion agencies (7), as last amended by Regulation (EEC) No 1763/76 (8); 1 . The German intervention agency is hereby invited to open a standing invitation to tender for the sale for export of white sugar which it holds. The invi ­ tation to tender shall be in respect of the export refunds on the said sugar. 2 . The standing invitation to tender shall relate to quantities of white sugar made up into lots within meaning of Article 2 (2) of Regulation (EEC) No 258 /72 and as indicated in the Annex hereto . Article 2 The standing invitation to tender and partial invita ­ tions, thereunder shall be conducted in accordance with the relevant provisions of Regulation (EEC) No 447/68 and (EEC) No 258/72 and with the provisions hereinafter set out . Article 3 The standing invitation to tender shall remain open until the date of the partial award at which refunds are determined for the relevant lots or, as the case may be, for the remaining lot or part of a lot . The standing invitation shall thereupon automatically be suspended from that date . For as long as the standing invitation remains open , weekly partial awards shall be made . ') OJ No L 359 , 31 . 12 . 1974, p . 1 . 2 ) OJ No L 167, 26 . 6 . 1976, p . 9 . 3 ) OJ No L 91 , 12 . 4 . 1968 , p . 5 . 4 ) OJ No L 246, 12 . 11 . 1970, p . 3 . 5 ) OJ No L 31 , 4 . 2 . 1972, p . 22 . *) OJ No L 94, 21 . 4. 1972, p . 1 . 7) OJ No L 133 , 19 . 6 . 1971 , p . 34. 8) OJ No L 197, 23 . 7 . 1976 , p . 32 . O OJ No L 213 , 11 . 8 . 1975, p . 31 . ( I0) OJ No L 84, 31 . 3 . 1976, p . 27 . No L 310/ 18 Official Journal of the European Communities 11 . 11 . 76 Article 4 the manner described in the Annex, but exclusive of internal taxes . Article 8 1 . By way of derogation from Article 5 (4) (b) of Regulation (EEC) No 258 /72, the time limit for the submission of tenders due by Wednesday 8 December 1976 shall expire on Tuesday 7 December 1976 at 09.30 hours . 2 . By way of derogation from Article 5 (3) of Regu ­ lation (EEC) No 258/72, there shall be no partial award on Wednesday 29 December 1976 . The German intervention agency shall each week, by displaying notices, publish particulars of the quantities sold. In addition notices shall be displayed in those places at the Commission headquarters in Brussels set aside for the purpose . Article 5 Article 9 A tender shall not be valid unless it relates either to a quantity of at least 1 000 metric tons or to the entire remaining quantity of a lot, where such quantity is less than 1 000 metric tons . Article 6 1 . The provisions of Article 14 of Regulation (EEC) No 2048/75 shall not apply to white sugar for export under the present standing invitation to tender. 2 . The export licences issued pursuant to a partial award shall be valid from the day of issue until expiry of the fifth month following the month in which the award takes place . 3 . By way of derogation from the first indent of Article 13 ( 1 ) (c) of Regulation (EEC) No 2048/75, the security for licences issued for the export of sugar covered by this Regulation shall be six units of account per 100 kilogrammes of white sugar. By way of derogation from Article 7 ( 1 ) (b) of Regula ­ tion (EEC) No 258 /72, the security for tender shall be two units of account per 100 kilogrammes of white sugar. Article 7 Article 10The price to be paid by the successful tenderer shall be as fixed per 100 kilogrammes in respect of each lot, in the Annex hereto . The price for each lot is quoted ex storage depot, goods laden and presented in This Regulation shall enter into force on 1 1 November 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1976 . For the Commission P.J. LARDINOIS Member of the Commission A N N E X E  A N H A N G  A L L E G A T O  B IT L A G E  A N N E X  B IL A G R Ã ©f Ã ©r en ce du lo t Be ze ic hn un g de s Lo se s Ri fe rim en to de lla pa rti ta Re fe re nt ie nu m m er va n de pa rti j R ef er en ce nu m be r of lo t Pa rti et s be te gn el se En tre po se ur et lie u d'e nt re po sa ge La ge rh alt er un d La ge ro rt Im m ag az zi na to re e lu og o di de po sit o D ep ot ho ud er ,o ps la gp la at s St or er an d pl ac e of sto ra ge La ge rh av er og op la gr in gs ste d Q ua nt itÃ © (t) M en ge (t) Q ua nt itÃ (t) H oe ve el he id (t) Q ua nt ity (m et ric to ns ) M Ã ¦n gd e (t) D Ã ©n om in at io n qu al ita tiv e Q ua lit Ã ¤t sb ez ei ch nu ng D es ig na zi on e qu al ita tiv a K w al ite its aa nd ui di ng Q ua lit y de sc rip tio n K va lit et sb et eg ne lse P rÃ © se nt at io n V er pa ck un g P re se nt az io ne V er pa kk in g P re se nt at io n P rÃ ¦ se nt at io n Pr ix (U C/ 10 0 kg ) Pr eis (R E/ 10 0 kg ) Pr ez zo (U C/ 10 0 kg ) Pr ijs (R .E V1 00 kg ) Pr ic e (u -aV lO O kg ) Pr is (R E/ 10 0 kg ) B 1 Fa . P et er R eh m e &amp; C o . TÃ ¶ lln er st ra Ã e 9- 11 , 46 00 D or tm un d La ge ro rt :R he in -K ai str aÃ  e 2, 68 00 M an nh ei m ,L ag er Rh en us A. G. T el ef on : 06 21 -1 77 1 10 00 2, 65 2 N eu f Ju te sÃ ¤ ck e m it Po ly ­ Ã ¤t hy le ne in la ge (5 0 kg ) 34 ,2 4 B 2 Fa . Pe te r R eh m e &amp; C o. , TÃ ¶ lln er st ra Ã e 9- 11 , 46 00 D or tm un d La ge ro rt :B er lin er St ra Ã e 16 , 84 02 N eu tra ub lin g, La ge r Sc he nk er T el ef on : 09 41 -2 30 51 8 18 2, 45 2 N eu e 4f ac h- K ra ftp ap ie r ­ sÃ ¤ ck e m it Po ly Ã ¤t hy le ne in la ­ ge (5 0 kg ) 33 ,7 4 B 3 Fa . Pe te r R eh m e &amp; C o. , TÃ ¶ lln er st ra Ã e 9- 11 , 46 00 D or tm un d La ge ro rt :L ag er str aÃ  e 12 , 84 01 Ba rb in g/ Re ge ns bu rg La ge r Sc he nk er T el ef on : 09 41 -2 30 51 1 81 7, 55 2 N eu e 4f ac h- K ra ftp ap ie r ­ sÃ ¤ ck e m it Po ly Ã ¤t hy le ne in la ­ ge (5 0 kg ) 33 ,7 4 11 . 11 . 76 Official Journal of the European Communities No L 310/ 19